IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,472 & AP-76,473



                    EX PARTE SALVADOR MARTINEZ, Applicant



           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
        CAUSE NOS. 1074916 & 1074917 IN THE 184TH DISTRICT COURT
                         FROM HARRIS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and evading arrest with a motor vehicle and sentenced to imprisonment for eighteen and ten

years, respectively. The First Court of Appeals affirmed his convictions. Martinez v. State, Nos. 01-

06-01164-CR & 01-06-01165-CR (Tex. App.–Houston [1st Dist.] delivered Oct. 2, 2008, no pet.).

       Applicant contends that he was deprived of his right to file pro se petitions for discretionary

review. The trial court made findings of fact and conclusions of law and recommended that we grant
                                                                                                     2

relief. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review of the judgments of the First Court of Appeals in cause numbers 01-06-

01164-CR and 01-06-01165-CR that affirmed his convictions in case numbers 1074916 and 1074917

from the 184th District Court of Harris County. Applicant shall file his petitions for discretionary

review with the First Court of Appeals within 30 days of the date on which this Court’s mandate

issues.



Delivered: January 12, 2011
Do not publish